Citation Nr: 0520926	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis as a result of exposure to mustard gas.

2.  Entitlement to service connection for an intrinsic lung 
disease as a result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his brother



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from January 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, denied 
the benefits sought on appeal.  The Board notes that the only 
other issue appealed by the veteran was granted in full by 
the RO in an August 2004 rating decision.  As such, the only 
issues before the Board at this time are as set forth on the 
title page of this decision.

The record clearly shows that this veteran volunteered for 
participation in Chemical Warfare Tests during his honorable 
period of service.  He underwent such testing in April 1945 
in Bainbridge, Maryland, and had full-body exposure to 
mustard gas.  The veteran was discharged from his service in 
the United States Navy in July 1946 without any medical 
evidence of chronic disability.

The veteran credibly testified before the Board that he began 
having joint problems as early as the 1950's and respiratory 
problems within the last ten years.  He asserts that he 
believes his medical problems are all due to his in-service 
exposure to mustard gas because he was so healthy before he 
participated in the testing and has developed a plethora of 
problems over the years that he does not believe would have 
normally developed in a healthy man without a family history 
of disease.  Unfortunately, the veteran has not submitted a 
medical opinion to support his contentions and the VA 
examination reports of record are insufficient upon which to 
make a determination with respect to the possible etiology of 
current disability.

The Board points out that VA has a duty to assist a veteran 
who has submitted a substantially complete application for 
benefits.  As part of that duty, a medical opinion will be 
obtained pursuant to 38 C.F.R. Section 3.159(c)(4) when the 
evidence shows that a veteran has a current disability that 
may be associated with an event, injury or disease shown 
during service, such as in this case.  Specifically, the 
veteran submitted a letter from his treating ophthalmologist 
showing that he had reviewed medical treatises regarding 
disability following exposure to mustard gas and that the 
literature specifically pointed out that there was little to 
no known data with respect to a number of diseases and, as a 
consequence, such diseases could not be removed from 
consideration as health consequences of exposure.  That fact, 
coupled with the January 2001 VA examination reports 
reflecting that additional testing should be performed to 
determine the type of joint disability the veteran had and 
the cursory diagnosis of an intrinsic lung disease without 
any reference to the fact that presumptive service connection 
for various respiratory diseases may be granted under 38 
C.F.R. Section 3.316 for individuals who underwent full-body 
exposure to mustard gas, leads the Board to find that 
additional development of the medical record is required to 
fully assist this veteran who so unselfishly submitted to 
testing at a time of war.

As this case has been advanced on the Board's docket based on 
the veteran's age, it would be appreciated if the following 
development be accomplished expeditiously.

Therefore, this matter is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Schedule the veteran for appropriate 
examination(s) to determine the nature of 
his joint and respiratory complaints.  
The examiner(s) should be supplied with 
the veteran's claims folder and should 
review all pertinent medical evidence.  
The examiner(s) should perform any and 
all necessary diagnostic testing, 
completely examine the veteran and render 
all appropriate diagnoses.  The 
examiner(s) should specifically state 
his/her knowledge of diseases caused by 
exposure to mustard gas and render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
disability began as a consequence of 
exposure to mustard gas in 1945.  All 
opinions expressed must be supported by 
complete rationale.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather that the weight of medical evidence both for 
and against a conclusion is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


